Order denying the motion of defendant Brand’s Restaurant Control Corporation to vacate the service of a summons and complaint, made on it by service on the Secretary of State pursuant to section 217 of the General Corporation Law, affirmed, with ten dollars costs and disbursements, on the authority of Irving Trust Co. v. Miss L. Brogan, Inc. (247 App. Div. 275), with leave to said defendant to answer within ten days from the entry of the order hereon. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.